Decided October 18, 1910.
On Petition for Rehearing.
[111 Pac. 17.]
Mr. Justice Eakin
delivered the opinion of the court.
9. In addition to the bill of exceptions, defendants have had certified to this court a transcript of the court reporter’s shorthand report of the trial, which consists of 362 pages of typewritten matter. If we must examine this record, then there is no necessity for a bill of exceptions. It is not the province of this court to examine the facts, nor to determine the weight of the evidence. The purpose of the bill of exceptions is to bring to us the exceptions and only so much of the evidence as is necessary to disclose their relevancy and materiality: Bigelow v. Columbia Gold Mining Co., 54 Or. 452 (103 Pac. 56, 1007).
10. However, defendants’ counsel, in this motion refers to the evidence which, he contends, indicates that defendant Bettie Erickson is the wife of defendant C. H. Erickson ; but there is no pretense that there was any evidence that they are husband and wife. He only seeks to draw an inference to that effect from the testimony, which refers to them as Mr. and Mrs. Erickson, and to Bettie Erickson as Mrs. Erickson. But this does not establish the relation of husband and wife in such a manner that we may assume it to have been proved, and upon which proof we should reverse the judgment.
The motion is denied.
Affirmed: Rehearing Denied.